The Wright Managed Equity Trust 177 West Putman Avenue Greenwich, Connecticut 06830 February 9, 2016 Office of Registration and Reports U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 RE: The Wright Managed Equity Trust - File Numbers 002-78047 and 811-03489 (the “Trust”) Ladies and Gentlemen: On February 1, 2016 a filing under Accession No. 0001435109-16-001309 was made pursuant to Rule 17g-1 under the Investment Company Act of 1940, as amended (the “40-17G filing”). The 40-17G filing related to the Wright Managed Income Trust, file numbers 002-81915 and 811-03668, and was erroneously filed under this Trust, the Wright Managed Equity Trust, file numbers 002-78047 and 811-03489. This letter serves as notice that the 40-17G filing was submitted in error and should be disregarded. Sincerely, /s/ Adam Waldstein Adam Waldstein Secretary of the Trust
